                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

ROOSEVELT THOMAS ARDISON                       CIVIL ACTION NO. 18-636-P

VERSUS                                         CHIEF JUDGE HICKS

D. BELANGER, ET AL.                            MAGISTRATE JUDGE HORNSBY


                                        ORDER

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

       IT IS ORDERED that Plaintiff’s civil rights claims seeking monetary damages for

his allegedly unconstitutional convictions be DISMISSED WITH PREJUDICE as frivolous

under 28 U.S.C. § 1915(e) until such time as the Heck conditions are met.

      IT IS FURTHER ORDERED that this action—insofar as it seeks his immediate

release—be DISMISSED for failing to state a claim for which relief may be granted

pursuant to Section 1983. Plaintiff’s claims regarding excessive force remain pending.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 12th day of July, 2021.
